 



Exhibit 10.4
AMENDMENT NO. 1
Dated as of October [ 26 ], 2005
TO
CREDIT AND GUARANTY AGREEMENT
Dated as of October 7, 2005,
among
RELIANT ENERGY, INC.,
as the Borrower,
The Other Loan Parties Referred To Herein,
as Guarantors,
The Other Lenders Party Hereto,
DEUTSCHE BANK AG, NEW YORK BRANCH,
as Administrative Agent
and
DEUTSCHE BANK SECURITES INC.,
as Sole Lead Arranger, Sole Bookrunner, and Sole Syndication Agent

 



--------------------------------------------------------------------------------



 



AMENDMENT NO. 1
     This Amendment No. 1 dated as of October [ ], 2005 (this “Amendment”) is
among RELIANT ENERGY, INC., a Delaware corporation (the “Borrower”), the other
LOAN PARTIES referred to herein, as Guarantors, and each of the lenders listed
on the signature pages to this Amendment (collectively, the “Lenders” and
individually, a “Lender”).
INTRODUCTION
     A. The Borrower, the other Loan Parties referred to therein, DEUTSCHE BANK
AG, NEW YORK BRANCH, as Administrative Agent and DEUTSCHE BANK SECURITIES INC.,
as Sole Lead Arranger, Sole Bookrunner, and Sole Syndication Agent
(collectively, the “Agents”) and the Lenders are parties to the Credit and
Guaranty Agreement dated as of October 7, 2005 (the “Credit Agreement”).
     B. The Borrower, such other Loan Parties, the Agents and the Lenders wish
to amend the Credit Agreement in certain respects as provided herein.
     THEREFORE, the Borrower, such other Loan Parties, the Agents and the
Lenders hereby agree as follows:
     Section 1. Definitions. Unless otherwise defined in this Amendment, terms
used in this Amendment which are defined in the Credit Agreement shall have the
meanings assigned to such terms in the Credit Agreement.
     Section 2. Indebtedness. Section 7.3(s) of the Credit Agreement is amended
and restated in its entirety to read as follows:
     (s) additional Indebtedness of the Borrower or any of its Restricted
Subsidiaries, including Parity Secured Debt, Indebtedness represented by Capital
Lease Obligations, mortgage financings or purchase money obligations, and
Disqualified Stock of the Borrower, or Indebtedness of Securitization Entities
under Qualified Securitization Transactions, in an aggregate principal amount
(or accreted value, as applicable) at any time outstanding, not to exceed
$680,000,000, less the Outstanding Amount at such time, the proceeds of which
are used for, or assumed in connection with, general corporate purposes of the
Borrower or any of its Restricted Subsidiaries.
     Section 3. Representations and Warranties. The Borrower represents and
warrants to the Agents and the Lenders that:
     (a) The representations and warranties of the Borrower and each other Loan
Party contained in Article V of the Credit Agreement or any other Loan Document,
or which are contained in any document furnished at any time under or in
connection herewith or therewith, shall be true and correct in all material
respects on and as of the date of this Amendment, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date (provided, that representations and warranties which have Material Adverse
Effect qualifiers shall be true

2



--------------------------------------------------------------------------------



 



and correct in all respects to the extent such Material Adverse Effect qualifier
is applicable thereto), and except that for purposes of this clause, the
representations and warranties contained in clauses (a) and (b) of Section 5.5
of the Credit Agreement shall be deemed to refer to the most recent statements
furnished pursuant to clauses (a) and (b), respectively, of Section 6.1 of the
Credit Agreement;
     (b) (i) this Amendment has been duly executed and delivered by each Loan
Party that is party thereto, (ii) this Amendment constitutes a legal, valid and
binding obligation of such Loan Party, enforceable against such Loan Party in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization or similar laws affecting creditors’
rights generally and by general principles of equity, whether such
enforceability is considered in a proceeding at law or in equity, and (iii) the
execution, delivery and performance by each Loan Party of this Amendment have
been duly authorized by all necessary corporate or other organizational action,
and do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any Contractual Obligation to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries, where such Contractual Obligation (x) evidences Indebtedness of
the Borrower or any of its Subsidiaries or (y) is identified in the exhibit list
from time to time in filings made by the Borrower with the SEC as material to
the Borrower, or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject
that could reasonably be expected to have a Material Adverse Effect; (c) violate
any Law that could reasonably be expected to have a Material Adverse Effect; or
(d) result in the creation of any Lien other than a Permitted Lien; and
     (c) as of the date of this Amendment, no Default or Event of Default has
occurred and is continuing.
     Section 4. Effectiveness. This Amendment shall become effective as of the
date set forth above, and the Credit Agreement shall be amended as provided in
this Amendment, when (a) the Borrower and each other Loan Party shall have
delivered to the Administrative Agent originals of this Amendment, duly and
validly executed by the Borrower and each such Loan Party, (b) the Required
Lenders shall have approved this Amendment as a result of (i) approving
Amendment No. 1 to the Existing Credit Agreement (as defined below) and/or
(ii) executing and delivering this Amendment to the Administrative Agent and the
Borrower and (c) Amendment No. 1 dated as of October [ ], 2005 to the Existing
Credit Agreement (as amended, restated, supplemented or otherwise modified prior
to the date hereof) (“Amendment No. 1 to the Existing Credit Agreement”) has
become effective by its terms. The Administrative Agent will confirm in writing
to the Borrower when conditions (a) and/or (b)(ii) have been satisfied. The
Borrower will confirm in writing to the Administrative Agent when conditions
(b)(i) and/or (c) have been satisfied.
     Section 5. Effect on Loan Documents.

3



--------------------------------------------------------------------------------



 



  (a)   Except as amended herein, the Credit Agreement and the Loan Documents
remain in full force and effect as originally executed. Nothing herein shall act
as a waiver of any of the Agents’ or Lenders’ rights under the Loan Documents,
as amended.     (b)   This Amendment is a Loan Document for the purposes of the
provisions of the other Loan Documents.

     Section 6. Choice of Law. This Amendment shall be governed by and construed
and enforced in accordance with the laws of the State of New York.
     Section 7. Counterparts. This Amendment may be signed in any number of
counterparts, each of which shall be an original.
Remainder of page intentionally left blank

4



--------------------------------------------------------------------------------



 



     EXECUTED to be effective as of the date first above written.

     
 
  RELIANT ENERGY, INC.

 
 
By:
 
 
 
 
  Name:
 
 
 
 
  Title:
 
 
 
 
   
 
  RELIANT ENERGY ASSET MANAGEMENT, LLC
 
  RELIANT ENERGY BROADBAND, INC.
 
  RELIANT ENERGY CALIFORNIA HOLDINGS, LLC
 
  RELIANT ENERGY COMMUNICATIONS, INC.
 
  RELIANT ENERGY COOLWATER, INC.
 
  RELIANT ENERGY CORPORATE SERVICES, LLC
 
  RELIANT ENERGY ELLWOOD, INC.
 
  RELIANT ENERGY ETIWANDA, INC.
 
  RELIANT ENERGY FLORIDA, LLC
 
  RELIANT ENERGY FLORIDA HOLDINGS, LLC
 
  RELIANT ENERGY KEY/CON FUELS, LLC
 
  RELIANT ENERGY MANDALAY, INC.
 
  RELIANT ENERGY NET VENTURES, INC.
 
  RELIANT ENERGY NORTHEAST GENERATION, INC.
 
  RELIANT ENERGY NORTHEAST HOLDINGS, INC.
 
  RELIANT ENERGY ORMOND BEACH, INC.
 
  RELIANT ENERGY POWER GENERATION, INC.
 
  RELIANT ENERGY RETAIL HOLDINGS, LLC
 
  RELIANT ENERGY SABINE (TEXAS), INC.
 
  RELIANT ENERGY SERVICES DESERT BASIN, LLC
 
  RELIANT ENERGY SERVICES MID-STREAM, LLC
 
  RELIANT ENERGY SEWARD, LLC
 
  RELIANT ENERGY TRADING EXCHANGE, INC.
 
  RELIANT ENERGY VENTURES, INC.
 
  RELIANT ENERGY WHOLESALE GENERATION, LLC

                  By:         Name:     Andrew Johannesen      Title:    
Assistant Treasurer of the corporations and limited liability companies, and of
the general partners of the limited partnerships, listed above   

5



--------------------------------------------------------------------------------



 



         

            RELIANT ENERGY SERVICES, INC.
      By:         Name:     Andrew C. Johannesen      Title:     Vice President
and Treasurer     

            RELIANT ENERGY RETAIL SERVICES, LLC
RELIANT ENERGY ELECTRIC SOLUTIONS, LLC
RELIANT ENERGY SOLUTIONS EAST, LLC
      By:         Name:     Lloyd A. Whittington      Title:     Vice President
and Treasurer of the limited liability companies listed above     

            RELIANT ENERGY CAPTRADES HOLDING CORP.
RELIANT ENERGY SABINE (DELAWARE), INC.
      By:         Name:     Patricia F. Genzel      Title:     President     

            [INSERT NAME OF LENDER]
      By:         Name:           Title:          

6